DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 04/24/2020 and 01/12/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a fluid ejection device die assembly with a plurality of memory elements to enable tracking of nozzle firing events; and a recirculation controller to initiate performance of recirculation of the plurality of nozzles in response to local determinations of firing events of the plurality of nozzles based on values of the plurality of memory elements. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 10 is that applicant's claimed invention includes a fluid ejection device with a recirculation controller to: start a 
The primary reason for allowance for claim(s) 13 is that applicant's claimed invention includes a method of recirculating nozzle of a fluid ejection device die, determining locally, by a controller of the fluid ejection device die, that a nozzle of a plurality of nozzles has not fired within a sample period; and triggering, by the controller, recirculation of the nozzle in response to the determining.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20170096016 to Govyadinov discloses a printhead assembly. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853